Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/07/2022, has been entered.

Claims 9-12, 18-25, 31, and 36-43 are pending.
Claims 33, 34, and 44 are canceled.
Claims 9, 11, 20-25, 31, 38, and 40-43 are withdrawn.
Claims 9-12, 20, 22-24, 31, 38, and 40 are currently amended.
Claims 10, 12, 18, 19, 36, 37, and 39 are under examination on the merits.

Response to Arguments
	In Applicant Arguments, dated 06/07/2022, Applicant states “[t]he Examiner asserts that the recitation of ‘a pharmaceutically acceptable carrier’ is not sufficient to direct the claims to patent-eligible subject matter. Without conceding to the correctness of the Examiner’s position, Applicant has amended the claims to remove limitations that the Examiner deems to be natural products and to limit the claims to non-natural products (e.g., expression vectors) … The Examiner further asserts that an HLA multimer is a product of nature. Office Action
at page 5. Applicant respectfully disagrees. While an HLA multimer may include natural HLA
molecules, the structure of the HLA multimer is markedly different from that of a naturally
occurring HLA molecule, and as such, the HLA multimer amounts to significantly more than a
product of nature and cannot be considered a judicial exception … paragraphs [0089] - [0091] of the specification as filed describe the structure and production of HLA multimers, with specific reference to the known literature and commercial availability of non-naturally occurring HLA multimers.”
	Applicant’s arguments have been fully considered but are not deemed persuasive. Claims 10, 12, 36, 37, and 39 recite a composition comprising a pharmaceutically acceptable carrier and a) a tumor antigen peptide comprising any one of SEQ ID NO(s): 1-5 or b) a polynucleotide encoding said tumor antigen peptide according to any one of SEQ ID NO(s): 1-5. The claims also recite a composition comprising a pharmaceutically acceptable carrier and a PVT1, SUV39H2, ZNF724P, SNRNP40, or DYRK4 protein (or polynucleotide encoding said protein). As indicated in the Non-Final Rejection, dated 08/05/2021, SEQ ID NO(s): 1-5 are natural tumor antigen peptides derived from PVT1, SUV39H2, ZNF724P, SNRNP40, and DYRK4, and based upon the specification, it appears that said tumor antigen peptides are presented by HLA-A24. Therefore said tumor antigen peptides and associated HLA-A24/tumor antigen peptide complexes are products of nature. Furthermore as indicated in the Final Rejection, dated 02/07/2022, based upon the teachings of Raschke et al., it was determined that the recitation of a pharmaceutically acceptable carrier, e.g., water, does not integrate the claimed products of nature into a practical application, and the recitation of a pharmaceutically acceptable carrier, e.g., water, does not amount to significantly more than the product of nature.
	With respect to claims 18 and 19, the rejection of these claims is maintained, because at p. 44 of the specification, it is disclosed that an HLA multimer may be a monomer, dimer, trimer, tetramer, etc., and an HLA monomer presenting a tumor antigen peptide would be indistinguishable from a natural HLA/tumor antigen peptide complex. Applicant is advised that the rejection of claims 18 and 19 under 35 U.S.C. 101 may be overcome by amending claim 18 to specify that the claimed HLA multimer comprising an HLA and a tumor antigen peptide according to any one of SEQ ID NO(s): 1-5 is not monomeric. Such an amendment would limit the claims to products that are not naturally-occurring.

New Grounds of Rejection
35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US PG PUB 2008/0312096, publication date: 12/18/2008) and Gårdsvoll et al. (Journal of Immunological Methods, 234: 107-116, 2000).
Gray et al. teach that PVT1 is a gene of interest in the study of ovarian cancer - “In one embodiment, initial priority has been given to the gene, PVT1, since it maps to the region of amplification at 8q24 that is most strongly associated with reduced survival duration in platinum/taxane treated patients. The transcription levels of PVT1 was highly correlated with the DNA copy number alterations in ovarian cell lines (Pearson's correlation coefficient=0.74). Moreover, high level amplification and/or over expression of PVT1 are significantly associated with reduced survival duration in ovarian tumors.” See [0030]. Gray et al. further teach that polyclonal antibodies specific for PVT1 may be used to detect elevated PVT1 expression - “It is further contemplated and would be well accepted by one with skill in the art that antibodies can be made to any of the high priority candidate genes listed above to detect specific gene amplification at the three loci. In a preferred embodiment, elevated PVT1 expression is detected using an immunochemical assay to detect PVT1 protein levels. Anti-PVT1 specific antibodies can be made by general methods known in the art. A preferred method of generating these antibodies is by first synthesizing peptide fragments. These peptide fragments should likely cover unique coding regions in the candidate gene. Since synthesized peptides are not always immunogenic by their own, the peptides should be conjugated to a carrier protein before use. Appropriate carrier proteins include but are not limited to Keyhole limpet hemacyanin (KLH). The conjugated phospho peptides should then be mixed with adjuvant and injected into a mammal, preferably a rabbit through intradermal injection, to elicit an immunogenic response. Samples of serum can be collected and tested by ELISA assay to determine the titer of the antibodies and then harvested… Polyclonal (e.g., anti-PVT1) antibodies can be purified by passing the harvested antibodies through an affinity column.” See [0091]-[0092].
In view of the teachings of Gray et al., one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to develop polyclonal antibodies specific for PVT1, because said antibodies may be used to measure PVT1 expression or overexpression, which would be useful in screening for aggressive forms of ovarian cancer; however Gray et al. do not teach a method of developing polyclonal antibodies specific for PVT1, for example, by immunizing an animal with a composition comprising a pharmaceutically acceptable carrier and an expression vector containing a polynucleotide that encodes PVT1. This deficiency is remedied by Gårdsvoll et al.
Gårdsvoll et al. teach that polyclonal antibodies may be produced by immunizing an animal with a composition comprising an expression vector containing a polynucleotide that encodes an antigen of interest and phosphate-buffered saline, which meets the limitation of a pharmaceutically acceptable carrier, see Abstract and p. 113.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Gray et al. and Gårdsvoll et al. to develop a composition comprising a pharmaceutically acceptable carrier and an expression vector containing a polynucleotide that encodes PVT1. One of ordinary skill in the art would have been motivated to do so, because in view of the teachings of Gray et al., one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to develop polyclonal antibodies specific for PVT1. Furthermore in view of Gårdsvoll et al. one of ordinary skill in the art would appreciate that said polyclonal antibodies specific for PVT1 may be prepared by immunizing an animal with a composition comprising an expression vector containing a polynucleotide that encodes PVT1 and phosphate-buffered saline, which meets the limitation of a pharmaceutically acceptable carrier.
	Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642